The amount awarded plaintiff represents the balance found to be due as of March 20, 1945, and takes into consideration moneys received and disbursed subsequent to the commencement of the action. Interest therefore should have been allowed from March 20, 1945, and not October 20, 1944. Judgment unanimously modified accordingly and as so modified affirmed, with costs to the respondent. Orders, so far as appealed from, unanimously affirmed. Settle order on notice. Present — Martin, P. J., Glennon, Dore, Callahan and Peck, JJ.